SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1395
CA 10-00442
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND PINE, JJ.


ROBERT GREEN AND KERRY GREEN,
PLAINTIFFS-RESPONDENTS,

                    V                                             ORDER

C.O. FALTER CONSTRUCTION CORP., CITY OF
BUFFALO SEWER AUTHORITY AND CITY OF
BUFFALO, DEFENDANTS-APPELLANTS.


CULLEY, MARKS, TANENBAUM & PEZZULO, LLP, ROCHESTER (AMY L. DIFRANCO OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

COLLINS & BROWN, LLP, BUFFALO (CHARLES H. COBB OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered January 6, 2010. The order, insofar as appealed
from, denied in part the cross motion of defendants for summary
judgment.

     Now, upon the stipulation of discontinuance of action signed by
the attorneys for the parties on November 30 and December 3, 2010, and
filed in the Erie County Clerk’s Office on January 12, 2011,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except PINE, J., who is not participating.




Entered: February 10, 2011                      Patricia L. Morgan
                                                Clerk of the Court